Citation Nr: 0810229	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Service connection for residuals of left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1955 to 
January1958.  This matter came before the Board of Veterans' 
Appeals (the Board) on appeal from a rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case in September 2004 for further 
development. The development is complete and the case has 
been returned to the Board for disposition.

In December 2004, a videoconference hearing was conducted 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims folder.

The Board notes that, in December 2007, additional evidence 
was received at the Board without a waiver of consideration 
by the agency of original jurisdiction.  In view of the 
favorable decision below, there is no prejudice or harm to 
the appellant; therefore, remand for consideration by the RO 
is not warranted.


FINDINGS OF FACT

1.  Form DD 214 and sworn testimony reflect that the 
appellant was a parachutist in service; complete service 
medical records are unavailable.

2.  The appellant injured his left knee in service; a lay 
statement from a fellow serviceman reflects that a few men 
had sustained injuries during a jump that included the 
appellant and that he recalled seeing the appellant 
thereafter on crutches.

3.  Private medical records show complaints of left knee 
giving way from 1986, a diagnosis for osteoarthritis in June 
2000, and total left knee arthroplasty in July 2000.
4.  Dr. P.S. opined in October 2002 that the appellant had 
degeneration of the left knee due to left knee injury 
sustained in service.


CONCLUSION OF LAW

Residuals of left knee injury were incurred in service.  38 
U.S.C.A. §§ 1131, 1154(a) 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  "[A] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In each case where a veteran is seeking service-connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, service 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

In this case, the Board acknowledges that, unfortunately, the 
appellant's complete service medical records could not be 
obtained from the National Personnel Records Center (NPRC), 
presumably because they were destroyed in the 1973 fire at 
that facility.  Under the circumstances, the Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt in cases where 
records are unavailable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Sworn testimony from a videoconference hearing in December 
2004 along with other statements from the appellant reflect a 
consistently reported history of left knee injury incurred in 
service during a parachute jump.  The appellant's Form DD 214 
along with an Airborne School Certificate corroborate that 
the appellant was a qualified parachutist.  Furthermore, a 
"buddy" statement from R.M. reflects that he served in the 
11th Airborne with the appellant and that he and others 
sustained injuries during a jump due to an overshot of the 
drop zone and weather conditions; R.M. noted that he recalled 
seeing the appellant walking with crutches after the jump for 
some time.  In view of the above, and with due consideration 
of the provisions of 38 U.S.C.A. § 1154(a), the Board finds 
that the appellant's statements that he incurred a left knee 
injury during a parachute jump are credible.

Additional evidence of record includes private medical 
records dated since 1986.  These records show complaints of 
the left knee giving way from 1986, a diagnosis for 
osteoarthritis in June 2000, and total left knee arthroplasty 
in July 2000.  Competent evidence establishes the existence 
of a current disability.

The evidence of record also includes an October 2002 medical 
opinion.  Dr. P.S., the appellant's private physician, opined 
that the appellant had degeneration of the left knee due to 
left knee injury sustained in service.  The physician noted 
that the appellant was a paratrooper 45 years earlier and had 
sustained a left knee injury during a jump.  He further noted 
that the left knee degeneration, without evidence of right 
knee degeneration, suggested traumatic arthritis.  Competent 
evidence has been presented establishing a relationship 
between the appellant's left knee disability and in-service 
injury.

However, the Board is cognizant that there is also negative 
evidence of record.  Weighing against the appellant's claim 
is report of service separation examination dated November 
1957 showing normal clinical evaluation and the absence of 
documented post service treatment for the left knee from 
service discharge until roughly 1986.  The appellant has 
explained that records of treatment between service discharge 
and 1986 were no longer available as his physician had died 
and another had retired.  In the absence of a report of 
medical history accompanying the separation examination, the 
Board believes that the separation examination standing alone 
cannot negate the incurrence of the left knee injury; but 
rather, it merely shows that abnormal pathology was not shown 
at that time.  With respect to the absence of post service 
treatment records until 1986, the Board finds the appellant's 
explanation reasonable in view of the lengthy period of time 
that had elapsed between service discharge and 1986, as well 
as, until his date of claim.

Accordingly, in weighing the evidence of record, the Board 
concludes that the evidence supports service connection for 
residuals of left knee injury.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In view of the grant of benefits, 
the Board finds that any defect with respect to the content 
or timing of the VCAA notice requirement was harmless error.




ORDER

Service connection for residuals of left knee injury is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


